 



EXHIBIT 10.1

Ideal International Plaza

Lease Agreement


--------------------------------------------------------------------------------

Suite 01 – 12, Floor 20, Ideal International Plaza

2 Zhongguancun High – Tech Square, Beijing 100080, PR China

By and between

Lessor : Beijing Zhongwu Ideal Real Estate Development Co., Ltd

And

Lessee : Beijing Sina Information Technology Co., Ltd

Date: April 16, 2004

 



--------------------------------------------------------------------------------



 



Lessor : Beijing Zhongwu Ideal Real Estate Development Co., Ltd

(hereinafter referred to as “Party A”)

Registered Address: North Court, No. 106, Zhichun Road, Haidian District, and
Beijing

Legal Representative: Wang Lixin

No. of Business License: 1101081510224

Lessee : Beijing Sina Information Technology Co., Ltd

(Hereinafter referred to as “Party B”)

Legal Representative: Cao Guowei

This lease agreement (hereinafter referred to as “the agreement”) is signed by
and between both parties via amiable negotiation on April 16, 2004.



1.   Lessee

Party A agrees to let, according to the rules of this contract, the suites on
the business floors (hereinafter referred to as leasehold) of Idea International
Plaza said in this contract (hereinafter referred to as The Plaza), and Party B
agrees to accept the lease.

The leasehold which Party A leases and Party B accepts includes Suite 01–12,
Floor 20, Idea International Plaza, 2, Zhongguancun High–tech Square, Beijing,
China, with a total the Building area of 2,269.7 sq.m, (detailed in the
ichnography, Appendix 2 of this contract, which is for defining the location and
area of the leasehold only).

Party B shall pay rent for the leasehold to Party A according to the on–the–spot
measured area conducted by the house

 



--------------------------------------------------------------------------------



 



administration of Beijing or other agencies authorized by the government. If the
figure measured out by Beijing house administration or other state approved
agencies differs with that stated in this contract, the rent shall be
re-calculated according to the actual measured area and then the specified
amount of it shall be modified.



2.   Use of the Leasehold

The leasehold shall be used as offices only.



3.   Term of Lease



3.1   The lease term of the said leasehold in this contract shall be 5 years,
including 36 months of fixed lease commencing from September 1, 2004 and ending
on August 31, 2007 and 24 months of unfixed lease from September 1, 2007 to
August 31, 2009. For the unfixed lease period, Party B has the right to decide
whether to extend the lease or not. If Party B decides to extend the lease, the
rent from September 1, 2007 to August 31, 2009 shall remain unchanged, and Party
B shall enjoy two months’ free rent, from September 1 to September 30, 2007 and
from September 1 to September 30, 2008.   3.2   The free rent period is six
months, including: In the first year, from September 1 to October 31, 2004; In
the second year, from September 1, to October 31, 2005; In the third year, from
September 1 to October 31, 2006. During the free rent period, although exempted
from rent of the leasehold to Party A, Party B shall strictly obey each article
and clause of this contract, and pay property management fees and other fees
related to Party B, including but not limited to, electricity charges, phone
charges and fees for extra use of air conditioners.



4.   Period of Fitment



4.1   The fitment period shall be three months from June 1 to August 30, 2004,
during which Party B shall be exempted from rent of

 



--------------------------------------------------------------------------------



 



    the leasehold and the relevant property management fees. If Party B moves
into the leasehold before the end of fitment period (August 30, 2004), property
management fees shall be counted since Party B moves in.



4.2   Party A shall provide Party B, before April 30, 2004, with necessary
conditions for fitment including areas for fitment, provisional water,
electricity, elevators and entrance for goods and people. If the fitment is
delayed due to Party A, the fitment period and the lease term shall be counted
since the day on which the necessary conditions are actually provided.   4.3  
If the fitment is delayed because Party B or the fitting company on its
commission fails to submit in time the fitting scheme to Beijing fire department
or other relevant departments, or the fitting scheme fails examination by the
fire department or other relevant departments, or Party B fails to submit in
time the said scheme to the property management company of the Plaza, the
fitting period shall not be extended, and Party A shall not bear any
responsibility.   4.4   Party B shall begin its fitting after finishing formal
transfer procedure with the property management company of the Plaza. The lessee
shall take all legal responsibilities concerning the lease, and pay management
fees and public utility charges since the day of formal transfer or fitment. If
it is due to Party A that Party B fails to finish the transfer procedure with
the property management company of the Plaza in time and thus causes any delay,
the fitment period shall be extended.



5.   Rent, Deposit & Other Charges and Their Payment



5.1   Rent



5.1.1   The daily rent of the leasehold shall be RMB 4.14 Yuan per sq.m
(building area) and the monthly rent totals RMB 281,897 Yuan.   5.1.1   Party B
shall pay, within the first 7 days of each odd month (except months of rent
exemption), RMB 563,794 Yuan as two months’ rent for the odd month and the next.

 



--------------------------------------------------------------------------------



 



    Party B shall not deduct or offset the rent without any justification.



5.2   Down Payment of Rent       Party B shall, within 7 days upon the
conclusion of this contract, pay a down payment of two months’ rent, RMB 563,794
Yuan for the period from November 1 to December 31, 2004.   5.3   Adjustment of
Rent       If Party B decides to relet the said leasehold after expiration of
this contract, the rent charges shall be determined via negotiation by both
parties referring to the market price of the time.   5.4   Deposit



5.4.1   Party B shall pay a deposit of RMB 563,794 Yuan, equal to two months’
rent, within 7 days upon the conclusion of this contract as the caution money
for its performance of this contract.   5.4.2   If Party B breaches any clause
of this contract, Party A may use or hold back all or part of the deposit to
offset the loss on Party A caused by Party B’s breach of the contract based on
provision of a payment voucher and loss evidence. When the deposit cannot
compensate for Party A’s losses, Party B shall cover any balance. After Party A
makes any deduction from the deposit, Party B shall restore the deposit to the
amount specified in Clause 4.1 within 7 days upon notice.   5.4.3   Upon
expiration of the contract or its termination via negotiation by and between
both parties, if party B has carried out all its duties as stipulated by this
contract, Party A shall return the capital of the deposit (excluding the
interest) to Party B within 7 days of retrocession of the leasehold to Party A
by Party B.



5.5   Interest on Deferred Payment       If Party B defers any payment that
should be paid to Party A as stipulated by this contract, Party A shall have the
right

 



--------------------------------------------------------------------------------



 



    to collect an interest of 0.24% of the deferred payment for the period since
the due date of such deferred payment till the day when Party B pays off the
capital and interest of the deferred payment and other relevant fees. The said
interest shall not affect any other right of Party A or its remedial measures
under this contract. If Party B fails to pay rent on time due to Party A’s
failure to produce invoices in time or any other reason caused by Party A, Party
B need not pay any interest or other relevant fees.



5.6   Taxes and Fees       Party A shall pay all taxes and fees, including but
not limited to, those on housing property, land use in cities and towns, sales,
maintenance and construction of cities and additional tax on education, and
provide, upon reasonable requirements by Party B, certificate of tax payment for
housing property and land use in cities and towns.   5.7   Type of Payment      
Party B shall pay in time the rent and other payment to Party A in check. Party
A shall produce legitimate invoices to Party B before receiving the check, and
Party B shall pay on sight of invoices.   8.   Management of the Plaza and the
Relevant Fees



5.8.1   The management of the Plaza shall be conducted by the property
management company (hereinafter referred to as the manager) entrusted by Party A
or by Party A itself. Party A shall guarantee implementation of duties by the
manager according to the contract concluded between the two, handle the
relationship between the manager and itself properly and make sure that Party B
shall not be obstructed from using the leasehold properly during the lease term
for any reason.   5.8.2   Party A warrants that the manager of the Plaza shall
be CB Richard Ellis or other property management companies of the same service
level. Otherwise Party B shall have the right to reduce property management fees
according to the actual situation.

 



--------------------------------------------------------------------------------



 



5.8.3   The monthly charges on property management shall be RMB 25 Yuan per sq.m
(building area) and the monthly total amount shall be RMB 56,743 Yuan. Party B
shall pay RMB 113,486 Yuan no later than the 7th day every odd month as two
months’ (the odd month’s and that of the next month) management fees. Party B
shall not deduct or offset management fees without any justification.   5.8.4  
Party B agrees to follow all regulations of the property management (lessee
manual) (see appendix 8), and pay RMB 113,486 Yuan as deposit and another RMB
113,486 Yuan as the management fees for the first two months to the manager
within 7 days upon conclusion of this contract. Party A shall produce legitimate
invoice for such payment in advance.   5.8.5   Within the lease term, Party B
shall pay all charges on electricity, water and other relevant fees concerning
the leasehold according to the public utility account produced by Party A or the
manager.   5.8.6   Within the lease term, Party B shall pay monthly management
fees and public utility fees to the manager within 7 days upon the manager’s
notice of payment.   5.8.7   When this contract expires and Party B decides not
to relet the leasehold, if Party B has carried out all duties as stipulated by
this contract, Party A shall return the deposit of management fees (excluding
interest) to Party B within 7 working days upon retrocession of the leasehold by
Party B.



6.   Commitments & Rights



6.1   Commitments & Rights of Party A



6.1.1   Commitments   6.1.1.1   Party A pledges to acquire legally the Title
Deed of Idea International Plaza within a reasonable time and shall have the
right to let the leasehold, and if any

 



--------------------------------------------------------------------------------



 



    damage occurs to Party B because Party A delays acquirement of the Title
Deed, Party A shall make full indemnity.



6.1.1.2   Party A is legally incorporated and engaged in rental services
concerning foreign nationals as stated in its registered scope of businesses.  
6.1.1.3   Party A enjoys legal proprietorship of the leasehold leased by Party
B. If any damage occurs to Party B because of incompleteness of relevant
proprietary document of Party A, Party A promises to make full compensation to
Party B.   6.1.1.4   Party A guarantees that the leasehold complies with
national laws, regulations and relevant designing standard of the trade, and
meet the requirements of office use as well as normal business operations of
Party B   6.1.1.5   Party A shall transfer the leasehold to Party B for use as
stipulated by this contract within 5 working days upon execution of this
contract.   6.1.1.6   Party A shall provide all necessary documents (including
but not limited to its ID certificate, Title Deed, Certificate of Right to Use
State–Owned Land, certificate of payment, certificate of tax payment, etc.) for
the newly established company or institution of Party B, or any company or
institution that relet the leasehold from Party B for the convenience of
registration and annual review.   6.1.1.7   Party A shall ensure that the
manager keeps all public equipment and systems in good condition and working
order, the public area clean and tidy, so as to provide Party B with good
environment for business and protect it from any disturbance.   6.1.1.8   Party
A shall ensure that the manager undertakes the greening of the public area of
the Plaza, joint defense of public security and its costs.

 



--------------------------------------------------------------------------------



 



6.1.1.9   Party A promises to provide the leasehold with the ceiling shown in
appendix 5, and supply the fitting materials free of charge.   6.1.1.10   Within
the lease term, Party A shall be responsible, as stipulated by the state
regulations on house management, for the maintenance and repair of the main
structure, walls, drainage, pipelines and cables of the Plaza, and undertake
these costs.   6.1.1.11   Except for Force majeure or consequences resulting
from government departments, Party A guarantees to keep the electricity,
air–conditioning and telecommunication in good condition and able for normal use
upon execution of this contract.   6.1.1.12   Party A shall not set up any
facilities that may influence the daylighting or scope of vision of the
leasehold, including but not limited to any scrolls, neon lamps, billboards,
light boxes, lighting devices, accompaniments and etc. Should Party A, the
property management company or any other third parties conduct the aforesaid
actions, the lessor shall assist the lessee to solve the relevant disputes
arising therefrom.   6.1.1.13   Party A shall provide Party B with 27 unfixed
underground parking lots at the cost of RMB 500 Yuan per month for each and
preserve 2 aboveground parking lots free of charge.   6.1.1.14   Party B shall
pay the fees for extra use of air conditioners to Party A in a fixed form with
RMB 142,014 Yuan per year on September 1 every year within the lease term. Party
A promises to supply 24–hour service of air conditioning for the whole office
area of Party B.   6.1.1.15   Party A or the property management company
entrusted by party A shall set up uniform corporation signboards for Party B in
the place designated by Party A or its entrusted property management company in
the

 



--------------------------------------------------------------------------------



 



    elevator hall on Party B’s floor and in the entrance hall of the Plaza, and
Party B shall afford the reasonable cost of it.   6.1.1.16   Party A agrees to
keep secrete the abovementioned articles, and not to reveal them to any third
party but Party A and Party B as well as Party A’s lawyer and/or consultant
unless it is required by law, verdict of court, executive order or permitted by
Party B.   6.1.2   Rights   6.1.2.1   Party A shall enjoy the access to all
passages and public areas of the Plaza.   6.1.2.2   Party A shall enjoy the
right to fixing, examining and maintaining all devices, systems and piping of
the Plaza.   6.1.2.3   Party A or its entrusted person, including the property
management company of the Plaza, shall have the right to send persons into the
leasehold for purposes of security, patrol, repair or maintenance of the
leasehold or the Plaza, with a written notice given to Party B one day in
advance. However, Party A or its entrusted person, including the property
management company of the Plaza, may enter the leasehold without Party B’s
permission immediately in case of any emergency or danger. In any case, Party A
shall try its best not to obstruct Party B in using the leasehold for business
purpose.   6.1.2.4   Party A shall have the right to transfer, within the valid
period of this contract, the Plaza or part of the Plaza, including the
leasehold, to a third party, and Party A shall guarantee that the transferee
shall undertake the commitment and enjoy the rights of Party A designated by
this contract.   6.1.2.5   Party A shall enjoy exclusively the right to
decorate, arrange, maintain, remove and change the signboards, placards, posters
and advertisements in any

 



--------------------------------------------------------------------------------



 



    public area of the Plaza; Party B shall be mandated by Party A to enjoy
exclusively the right to decorate, arrange, maintain, remove and change the
signboards, placards, posters and advertisements within the leasehold.   6.1.2.6
  Party A shall have the right to change the name of the Plaza without
consulting Party B or compensating Party B for its relevant losses; however,
Party A shall give Party B a written notice about the details of change one
month in advance.   6.1.2.7   Within the six months before the expiration of
this contract, Party A or its entrusted persons may enter the leasehold anytime
to inspect it provided that Party A or its entrusted persons has/have noticed
Party and is /are permitted by Party B.   6.1.2.8   Party A shall have the right
to set up any mortgage or any other security right on the Plaza, including the
leasehold and any part of its equipment, within the valid period of this
contract without Party B’s permission. If the mortgage leads to any transfer of
property rights, Party A shall guarantee that the transferee should undertake
the commitments and enjoy the rights of Party A designated by this contract.  
6.1.2.9   Party A or its entrusted person, including the property management
company of the Plaza, may enter the leasehold without Party B’s permission
immediately in case of emergency or danger. However, Party A shall try its best
not to bring losses to Party B.   6.1.2.10   Party A shall compensate Party B,
other owners, users or third parties for the losses resulting from Party A’s
fault.   6.1.2.11   Party A’s not exercising or delaying exercising the rights
or remedies that it enjoys under this contract shall not make renunciation;
Party A’s exercising any individual right or part of the rights shall not hamper
it in further exercising (other) rights or remedies.

 



--------------------------------------------------------------------------------



 



6.2   Commitments & Rights of Party B



6.2.1   Commitments   6.2.1.1   Pay the rent, management fees & fees related to
Party B to Party A as stated during the period of validity of this contract.  
6.2.1.2   Be liable for its electricity fee, water fee, communication fee, phone
fee & other utility fees related to Party B within the leasehold.   6.2.1.3  
Upon signing the contract, before the start of the fitment, Party B shall hand
over all of the interior fitment drawings to Party A or the manager commissioned
by Party A. Party B shall carry on the fitment in the leasehold following the
articles & restrictions of Fitment Manual (see Appendix 9) given by Party A or
the manager commissioned by Party A and the drawings as well as specifications
approved by Beijing fire department in written form.   6.2.1.4   The fitment
team employed by Party B shall be qualified with construction certificate or
related business operation certificate & grade certificate approved by
Administrative department to carry on the interior fitment of the leasehold in
the Plaza.   6.2.1.5   Within the period of validity of this contract, Party B
shall inform Party A and its authorized person, including the property
management company, of the fitment work in written form before fitment, which
shall not be rejected by Party A and its authorized person without any reason.  
6.2.1.6   Be liable for compensating Party A, any other owner, user or third
party for the total losses due to Party B’s fault.   6.2.1.7   Use facilities
provided by Party A in the leasehold & utility facilities/system/equipment of
the

 



--------------------------------------------------------------------------------



 



    Plaza, including but not limited to, air conditioner/heating equipment, fire
fighting/alarming device, lighting equipment, cable, wire, cabling lines) in a
reasonable manner and protect them from manmade damage.   6.2.1.8   Any damage
resulted due to Party B’s mistakes in the leasehold shall be informed timely by
Party B to Party A or the property management company. If Party B fails to
repair or repair completely the aforesaid damages within one month since the
date when receiving written notice from Party A, Party A shall have the right to
arrange repair itself with the cost incurred payable by Party B and provide
Party B with the relevant payment invoice.   6.2.1.9   Party B shall adopt
reasonable measures to prevent the leasehold from being damaged by natural
disaster, such as rainstorm and sand-blown wind. Should the leasehold suffer
such damages, Party B shall timely inform Party A or the manager.   6.2.1.10  
Should the leasehold suffer any structural damage due to negligence or mistakes
by Party B, Party B shall restore it to the state before the damage within one
month since the date when receiving written notice from Party A or the property
management company.   6.2.1.11   Agree that Party A or the manager commissioned
by Party A shall have the right to enter and carry out routine maintenance or
emergency repair in the leasehold, and inform Party B of the routine maintenance
in advance only.   6.2.1.12   Timely inform Party A or the manager commissioned
by Party A of the property damage & staff injury in the leasehold.   6.2.1.13  
Without written approval of the Party A or the property management company
commissioned by Party A, Party B shall not install or change the equipment,
partition and exceed the load-bearing standard of the floor of the leasehold.

 



--------------------------------------------------------------------------------



 



6.2.1.14   Party B shall not make any noise or conduct any action or affair in
the leasehold that may bother other people in or out of the Plaza.   6.2.1.15  
Party B shall not carry on any activities that do harm to Party A or other
lessees in the Plaza, or deal with any business/conduct that may damage the
image of the Plaza as an office mansion. Party B shall not carry on illegal
operations in the leasehold.   6.2.1.16   Party B shall not store in the
leasehold any dangerous goods that endanger the plaza or any other people,
including but not limited to, weapon, cartridge, saltpeter, gunpowder, kerosene
or any other inflammable, explosive, dangerous goods or that are against the
law.   6.2.1.17   Party B shall not manufacture or store goods/commodities in
the leasehold except for a small amount of goods/commodities used as sample or
displaying articles related to Party B’s business or activities with written
approval obtained from Party A or the manager commissioned by Party A in
advance.   6.2.1.18   Party B shall not raise any poultry or pet in the
leasehold.   6.2.1.19   Party B shall not itself, or allow others to carry out
any activities making the insurance of the Plaza completely or partly
ineffective or causing the rise of the insurance fees. Should Party B breach
this sub-clause and make Party A have to insure again or suffer rise of
insurance, Party B shall refund Party A the extra insurance fees and any other
related expenses induced at once.   6.2.1.20   Party B shall not use public
areas such as the Plaza lobby, elevator, stairway, passage, great hall, stairway
platform, display window etc. to pile, discard or leave chests, furniture,
garbage and any other staff, causing inconvenience or obstruct to other lessees
or users of the Plaza.

 



--------------------------------------------------------------------------------



 



6.2.1.21   Party B shall not set up, display or exhibit any advertisement,
signboard settings in the Plaza out of the leasehold, except that the locations
are approved by Party A and the Plaza manager in written form in advance.  
6.2.1.22   Party B shall comply with the related regulations of Lessee Manual
(see Appendix 8) prepared by Party A at the same time after signing this
contract.   6.2.1.23   Guarantee that effective commercial license plate,
operation license, authorization or permit issued by relevant government
department or bureau are on hand before commencing its business operation inside
the leasehold.   6.2.1.24   Upon expiration of the contract, Party B shall keep
the office area in applicable state and retrocede it to Party A. Whether the
public area is to restore to its original condition or not shall be determined
via negotiation by both parties.   6.2.1.25   If Party B decides to extend the
lease after expiry of this contract, it shall inform Party A with written notice
6 months before the expiry date of this contract. Party B has the priority to
re-let the leasehold under equal price condition.   6.2.1.26   Party B shall
empty out and move away from the leasehold within 14 days after expiry date of
this contract and return all keys of the leasehold upon expiration or early
termination of this contract.   6.2.1.27   Perform other obligations on lessee
regulated by the national laws.   6.2.1.28   Except for written approval of
Party A, such not be laid aside without any righteous reason, Party B shall not
share all or partial of the leasehold with any third parties via transfer of the
contract or sublease or any other means.

 



--------------------------------------------------------------------------------



 



6.2.1.29   During the lease period under this contract, if Party B normally uses
leasehold and enjoys property management service as stated in the contract, it
shall not ask for deduction to any of the fees as stipulated in the contract
from Party A or the property management company.   6.2.1.30   If Party B intends
to install any air conditioning equipment in the leasehold for its own use, an
approval must be obtained from Party A and the property management company in
written form. Party A shall not reject such intention without any reason and
Party B shall be liable for any expenses arising therefrom.   6.2.1.31   Party B
agrees to keep secrete the abovementioned articles, and not to reveal them to
any third party but Party A and Party B as well as Party B’s lawyer and/or
consultant unless it is required by law, verdict of court, executive order or
permitted by Party B.   6.2.2   Rights:   6.2.2.1   Party A agrees that Party B
may share all or partial of the leasehold with its affiliated institutions with
the subject of the lease remaining unchanged, which shall enjoy the equal rights
of a lessee as Party B, including Beijing Sina Internet Information Service Co.,
Ltd, Beijing Sina Interactive Advertising Co., Ltd, Beijing Sina Internet
Technology Service Co., Ltd, Beijing Starvi Online Cultural Development Co.,
Ltd, Starvi Online Internet Science & Technology (Beijing) Co., Ltd, Beijing
Xingchao Xunjie Information Technology Co., Ltd, Beijing Sina Wuxian Advertising
Co., Ltd, Beijing Sina Wireless Information Technology Co., Ltd, Beijing Miaoxun
Information Service Co., Ltd and any other institution that Party B has informed
the Party A in the written form in advance.   6.2.2.2   Party B shall have the
right to use the leasehold at will according to aforesaid articles set forth by
this

 



--------------------------------------------------------------------------------



 



    contract within its validity period free from any illegal interference from
Party A.   6.2.2.3   Should Party B is unsatisfied with the service of the
manager, it may make a complaint to Party A under reasonable condition, and
Party A shall urge the manager to improve as soon as possible.   6.2.2.4   Party
B shall have the rights to use any public facilities within the Plaza.   6.2.2.5
  Party B shall enjoy the rights to use the fitment materials provided by Party
A free of charge to lessees accordingly (See Appendix 5).   6.2.2.6   Party B
shall have the priority to re-let the leasehold on the 17th floor under the
equal conditions. Party A shall give notice to Party B 15 days in advance of
leasing the aforesaid leasehold to any third party, and Party B shall give an
explicit response for its intention to re-let the aforesaid leasehold from Party
A within 15 days.



7.   Modification & Termination of the Contract



7.1   Party A and Party B may revise, modify or terminate the contract in
advance by unanimous agreement in written form via negotiation.   7.2   Should
any force majeure stated in the Article 9 of this contract occur that makes the
performance of this contract impossible, both Parties may terminate the contract
in advance via negotiations.   7.3   Party A shall have the right to terminate
or rescind this contract unilaterally without rendering any indemnification to
Party B if any of the following situations occurs to Party B. The written notice
of termination from Party A shall become effective after 30 days since its
delivery date by Party A:

 



--------------------------------------------------------------------------------



 



7.3.1   Conduct business operations against the laws or regulations of PRC.  
7.3.2   Apply the leasehold for other purposes without authorization of Party A.
  7.3.3   Relet all or partial of the leasehold to any third party or transfer
or share the leasehold to/with any third party without written approval of Party
A.   7.3.4   Fail to pay the rent as stipulated in the Article 4 and to make
such payment after 14 days since the date when receiving written notice from
Party A.   7.3.5   Breach its obligations specified in Clause 2, Article 6 of
this contract or any other obligation stated in the contract and fail to make
any corrections to its breaching in 14 days since the date when receiving
written notice from Party A



7.4   Party B may terminate or rescind this contract unilaterally by informing
Party A in written form 30 days in advance without rendering any indemnification
to Party A if any of the following situations occurs, in which case, Party A
shall refund the paid rent, rent deposit, property management fees, property
management deposit and any other refundable fee to Party B:



7.4.1   Party A makes severe mistakes or takes liabilities for mistakes in its
management so that Party B cannot carry out business operations.   7.4.2   Party
A breaches its obligations regulated in Clause 1, Article 6 of this contract or
any other obligation stated in the contract and fails to make any corrections to
its breaching in 14 days since the date when receiving written notice from Party
B.   7.4.3   The leasehold cannot be normally used for 14 days due to other
reasons not caused by Party B.   7.4.4    



8.   Breaching & Indemnification Liabilities

 



--------------------------------------------------------------------------------



 



8.1   If Party B fails to pay the rent, management fees or any other fees in
time as stipulated in the contract, Party A may send a written notice asking
Party B to pay back within 14 days. If Party B fails to pay back those payments
within 14 days since the date when receiving the written notice from Party A,
Party A shall have the right to rescind the contract and ask Party B to
compensate for the losses and relevant interests arising therefrom.   8.2  
Should Party B apply the leasehold for other purposes without any authorization
from Party A, Party A shall have the right to ask Party B to make corrections
within a reasonable term appointed. If Party B fails to make corrections
complying with the contract, Party A shall have the right to rescind the
contract and held Party B responsible for the indemnification according to this
Clause.   8.3   Within the lease term of this contract, if Party B leases or
sub-leases the leasehold without written authorization from Party A in advance,
Party A shall have the right to rescind this contract and Party B shall
eliminate the influence caused by the third party to Party A within an appointed
term.   8.4   If Party B is subject to bankrupt or liquidation, Party A may
rescind the contract. Under such circumstances, Party A shall not ask Party B
for other expenses according to Clause 9, Article 8 of this contract after
deducting the deposit & property management deposit of Party B.   8.5   Any
party who breaches the contract fails to make corrections to its breaching
within 14 days since the date when receiving the written notice from the other
party, the non–breaching party shall ask it for the indemnification and rescind
the contract.   8.6   Party B shall empty out and move away from the leasehold
at the expiry date or within 14 days after termination date of this contract and
keep the office area in applicable state after inspection and confirmation by
Party A and retrocede it at the time returning every key of the leasehold to
Party A.

 



--------------------------------------------------------------------------------



 



8.7   In case that Party B doesn’t retrocede the leasehold in accordance with
the aforesaid clause, Party A shall have the right to empty out the leasehold
and restore it to its original condition. The reasonable expenses occurred to
Party A due to the aforesaid reason, including but not limited to the expenses
induced from emptying out the leasehold, restoring to its original condition &
keeping the stuff left in the leasehold by Party B in other places shall be
payable by Party B, and Party A shall provide Party B with relevant invoices for
the actual expenses. The Party A shall have the right to deduct the aforesaid
expenses from Party B’s deposit, and Party B shall make up for the balance at
once when receiving the notice from Party A if the deposit is insufficient. If
Party B continues to use the leasehold before Party A exerts the aforesaid
right, Party B shall pay the rent for the occupied period to Party A on the
basis of the rent stipulated in this contract.   8.8   After moving out of the
leasehold and restoring it to its original conditions, Party B shall inform
Party A to proceed the inspection and both parties sign a Transfer Sheet on the
basis of inspection condition of the leasehold. Unless Party A stipulates in the
sheet that it agrees to accept the leasehold, the sheet shall only act as an
account of the status of the leasehold but not be considered as that Party A has
accepted Party B’s retrocession and the leasehold. In the period when Party B
handles the existing problems listed in Transfer Sheet, it shall be considered
as that Party B doesn’t retrocede the leasehold as stipulated in the contract
and Party A enjoys the right stated in Clause 7, Article 8 of this contract.  
8.9   Except those reasons for early termination stipulated by this contract,
Party A shall not refund the paid deposit to Party B if the early termination
occurs due to the reasons caused unilaterally by Party B without written
approval of Party A in advance. If such circumstance occurs within 2 years of
the lease term, Party B shall make up for the free rent it has enjoyed. Party A
shall have the right to make other lease contract for the said leasehold in
order to lessen the losses caused by the violation of Party B.



9.   Force Majeure

 



--------------------------------------------------------------------------------



 



9.1   Force Majeure refers to those severe natural disasters and those that both
parties of this contract cannot foresee, or control or avoid its process or
results. The affected party shall bear no responsibilities for not undertaking
its obligations of this contract due to any force majeure.   9.2   The party
that can not undertake all or partial of its obligations or can not undertake
them in time due to any force majeure shall give notice of the circumstances to
the other party timely and shall provide legal certifications that are issued by
the relevant institutions for the force majeure within a reasonable time.   9.3
  In case that any force majeure occurs in the leasehold so as to make it out of
use or become a leasehold shut down by the property management office, or the
leasehold declared as dangerous structure by the government is not due to the
reason that Party A shall control and is not the result that Party B fails to
perform its obligations stated in the contract, the rent shall be deducted in
proportion to the extent of the useless and free from payment until the
leasehold can be used again, but Party A shall neither have responsibilities to
restore the leasehold to its original conditions, nor have responsibilities to
render indemnification to Party B during the useless period of the said
leasehold. If the leasehold remains to be useless for a consecutive period of
20 days or an accumulative period of 30 days, any party shall rescind the
contract with written notice to the other party, which shall not affect the
rights & responsibilities that bound to both parties before the rescission.



10.   Settlement Of Dispute & Governing Law



10.1   Laws and regulations of PRC shall be applied for the conclusion,
effectiveness, performances, explanations and settlement of disputes concerning
this contract.   10.2   Both parties shall seek settlement for any disputes over
the contract via negotiation, which if fails, any party shall submit the
disputes to the Beijing Arbitrary Commission for settlement that will carry out
arbitration pursuant to the

 



--------------------------------------------------------------------------------



 



    present arbitrary rules in Beijing. The arbitrament is final with the same
binding force to both parties.   10.3   During the arbitration of the contract,
the contract shall continue to be effective with the rest articles and clauses
except for the disputed articles.   10.4   The contract is made in Chinese and
the Chinese version shall be the original.



11.   Miscellaneous



11.1   Contract registration



11.1.1   This contract shall be registered to Beijing Real Estate Administration
after being signed by both parties.   11.1.2   Party B shall assist Party A in
the registration of the contract to the relevant government department after
signing the contract pursuant to the relevant laws and regulations of Beijing
with all the relevant charges payable by Party A. Should Party A fail to conduct
the registration and cause any loss to Party B, Party A shall be held liable for
such losses to Party B.



11.2   All appendixes of this contract shall have the same legal binding force
as this contract.   11.3   This contract shall become effective on the date of
being signed and sealed by both parties.

This agreement is signed by and between both parties in Beijing, China on April
16, 2004.

 



--------------------------------------------------------------------------------



 



      Party A: Beijing Zhongwu Ideal Real Estate Development Co., Ltd
 
    Authorized Representative:
 
   
Signature/Seal             /s/                            
 
 
    Party B: Beijing Sina Information Technology Co., Ltd
 
    Authorized Representative:
 
   
Signature/Seal             /s/                            
 

 